Title: From George Washington to John Robinson, 18 April 1756
From: Washington, George
To: Robinson, John



[Winchester, c.18 April 1756]
To the Speaker of the House of Burgesses.Dear Sir,

It gave me infinite concern to hear by several letters that the Assembly are incensed against the Virginia Regiment; and think they have cause to accuse the Officers of all inordinate vices; but more especially of drunkenness and profanity! How far any one individual may have subjected himself to such reflections, I will not pretend to determine: but this I am certain of; and can with the highest safety call my conscience, my God! and (what I suppose will still be a more demonstrable proof, at least in the eye of the World,) the Orders and Instructions which I have given, to evince the purity of my own intentions, and to shew on the one hand, that my incessant endeavours have been directed

to discountenance Gaming, drinking, swearing, and other vices, with which all camps too much abound: while on the other, I have used every expedient to inspire a laudable emulation in the Officers, and an unerring exercise of Duty in the Soldiers. How far I may have mistaken the means to attain so salutary an end, behooves not me to determine: But this I presume to say, that a mans intentions should be allowed in some respects to plead for his actions. I have been more explicit, Sir, on this head than I otherwise shou’d, because I find that my own character must of necessity be involved in the general censure: for which reason I can not help observing, that if the country think they have cause to condemn my conduct, and have a person in view that will act; that he may do. But, who will endeavour to act more for her Interests than I have done? It will give me the greatest pleasure to resign a command, which I solemnly declare I accepted against my will.
I know, Sir, that my inexperience may have lead me into innumerable errors: For which reason I shou’d think myself an unworthy member of the community and greatly deficient in the love I owe my country, which has ever been the first principle of my actions, were I to require more than a distant hint of its dissatisfaction to resign a commission which I confess to you I am no ways fond of keeping.
These sentiments I communicate to you, Sir, not only as to a Gentleman for whom I entertain the highest respect, and greatest friendship; but also as a member of the assembly—that the contents, if you think proper, may be communicated to the whole. For, be assured, I shall never wish to hold a Commission, when it ceases to be by unanimous consent.
The unhappy differences which subsisted so long about command, did, I own, prevent me from going to Fort Cumberland, to enforce those Orders which I never failed to send there; and caused I dare say many gross irregularities to creep into that Garrison (which you know is in another Colony;) But whose fault was that? Ought it not to have been attributed to the officer commanding there (Capt. Dagworthy) whose business it was to suppress vice in every shape? Surely it was. However, I am far from attempting to vindicate the characters of all the officers: For that I am sensible would be a task too arduous: There are some who have the seeds of Idleness too strongly instilled

into their constitution, either to be serviceable to themselves, or beneficial to the Country: Yet even those have not missed my best advice: nor have my unwearied endeavours ever been wanting to serve my Country with the highest integrity. For which reasons I shou’d ever be content in retirement; and reflect with no little pleasure, that no sordid views have influenced my conduct, nor have the hopes of unlawful gain swerved me in any measure, from the strictest dictates of Honor! I have diligently sought the public welfare; and have endeavoured to inculcate the same principles on all that are under me. These reflections will be a cordial to my mind so long as I am able to distinguish between Good & Evil. I am &c.

G:W.

